DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s Listing of Claims replacing all prior versions and listings on 05/11/2022 has been entered.

     Claims 1, 3-7, 10-12, 23-27, 29, 36-38, 54 and 55 are pending.

     Claims 2, 8, 9 13-22, 28, 30-35, and 39-53 have been canceled previously.

     In the interest of clarity, this recent Listing of Claims does not appear any amendments

                                                  REASONS FOR ALLOWANCE

3 The following is an Examiner's Statement of Reasons for Allowance:  

    Upon consideration of applicant’s arguments, filed 05/11/2022, including the failure of Rodeck to teach or suggest an inactive VL domain (iVL) or an inactive VH domain (iVH), where the iVL and the iVH each comprise at least one protease cleavage site, wherein upon activation by protease cleavage of the at least one protease cleavage site of both the iVL and the iVH, and the VH and VL associate to form an active target-binding domains and there the CH3 domains of the Fc1 and FC2 form a heterodimer,
     the previous obviousness rejection under 37 CFR 103s has been withdrawn.

    The prior art does not appear to teach or suggest the claimed construct.
  
    Accordingly, the claims are deemed to be free of the prior art and are deemed are allowable.

4.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 10, 2022